UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Lori E. Terrell, )
)
Plal”“ff» l case 1~16-¢»¢-00333
) Assigned T0 ; Unassigned
"~ § Asszgn. mate ; 513/2016
D ` ` 1 P _ ` _
McDonald’s Corporation et al., ) escnphon m se Gen CW
q )
Defendants. )'

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in_forma pauperis. _The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule B(a) of the F ederal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tt`sch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court’s jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbaf, 556 U.S. 662, 678-79 (2009); Ct`ralsky v. CIA, 355
F.3d 66l, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. C`alg`fano, 75
F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a District of Columbia resident. l-ler list of defendants is long and varied In
addition to the lead defendant, McDonald’s Corporation, plaintiff names, inter alia, Who1e
Foods Market, the law firms of Morgan, Lewis and Bockius LLP, and Covington & Burling
LLP, Hudson Global, Inc., Spence Law Fimi, the District of Columbia, D.C. Mayor Muriel
Bowser, the University of the District of Columbia, Chick-Fil-A, Inc., Choice Hotels
lntemational, and First Baptist Church-Glenarden, lnc. Plaintiff` s Statement of Claims consists
of cryptic references to food poisonings, “intentional andfor premeditated inflictions of extreme
and ongoing physical . . . economic . . . emotional and related harms," and violations of state and
federal laws. Compl. at 5-6. The allegations, such as they are, are directed only at Morgan,
Lewis. Plaintiff alleges that while passing by the firm’s office in September 2015, she suffered
"a recent physical attack involving aggravated theft of a personal biological nature and resulting
in significant reduction in physical mobility,” which "signiiicantly and likely irreparably, harmed
and damaged Plaintiff." Compl. at 6. Plaintiff seeks to hold all other defendants liable "as
instrumentali[ties] of Defendant Morgan, Lewis . . ., jointly, concertedly and/or severally[.]" ld.
She demands 551 billion in monetary darnages.

Notwithstanding the frivolous nature of the allegations, the Court finds that the complaint
simply fails to provide any notice of a claim. See Iqbal, 556 U.S. at 673 (a complaint consisting
of "naked assertions devoid of further factual enhancement" does not satisfy Rule S’s pleading
standard) (citation, internal quotation marks, and alteration omitted)). Hence, dismissal will be

without prejudice A separate order accompanies this Memorandum Opinion.

 

Date: April €,>J~£\ ,2016 United tates District.ludge